Citation Nr: 1128690	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  10-01 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Mr. Richmond J. Bronson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to December 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Muskogee, Oklahoma.  

In November 2009, the Veteran testified at a personal hearing before a Decision Review Office (DRO).  A copy of the transcript is of record.  

In June 2011, the Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a seizure disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a seizure disorder was denied in an August 1989 Board decision; the Veteran did not appeal the decision.

2.  The evidence received since the August 1989 Board decision was not previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a seizure disorder.  



CONCLUSIONS OF LAW

1.  The August 1989 Board decision that denied entitlement to service connection for a seizure disorder, is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1100, 20.1105 (2010).  

2.  The evidence received since the August 1989 Board decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In light of the favorable decision as it relates to the issue of reopening the Veteran's claim for service connection for a seizure disorder, any error by VA in complying with the requirements of VCAA is harmless.  As noted above, the underlying claim of service connection is being REMANDED to the AMC for further development.  


II.  Decision

Pursuant to 38 U.S.C.A. § 7104(b), when a claim is disallowed by the Board, it may not thereafter be reopened and allowed, and no claim based upon the same factual basis shall be considered.  38 U.S.C.A. § 7104(b).  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the [Board] shall reopen the claim and review the former disposition of the claim."  Therefore, once a final decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156, 20.1105; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veteran Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Service connection for certain "chronic diseases" (including epilepsies), may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

At the time of the August 1989 Board decision, which denied service connection for a seizure disorder, the evidence of record consisted of the Veteran's service treatment records, private medical statements dated March 1984 and June 1988, lay statements from the Veteran's mother, wife, and friend, and a transcript from a December 1988 DRO hearing.  The Board determined that based upon the Veteran's service treatment records, his seizure disorder existed prior to his entry into active military service, with no evidence of a superimposed disease or injury which would amount to aggravation of the pre-existing seizure disorder.  As such, the Board concluded that service connection for a seizure disorder must be denied.  The Board notified the Veteran of this decision in August 1989; he did not file a notice of appeal to the United States Court of Appeals for Veterans Claims (Court). Consequently, that decision became final based on the evidence of record at that time.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1105.  

The Board finds that new and material evidence to reopen the claim for service connection for a seizure disorder has been received.  Since the August 1989 Board decision, the Veteran has submitted additional statements during the course of the appeal with regards to his current seizure disability, additional treatment records that reflect his current seizure disorder, along with testimony elicited during the June 2011 Board hearing.  Given the state of the current record and the newly received evidence, the Board finds that new and material evidence has been submitted.  Thus, the claim is reopened.  Hodge and Justus, supra.


ORDER

New and material evidence having been received, the claim for service connection for a seizure disorder is reopened.  To this extent only, the benefit sought on appeal is granted.  


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to service connection for a seizure disorder.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran contends that service connection is warranted for his seizure disorder.  At the June 2011 Board hearing, the Veteran testified that prior to service, he did not have any seizures.  However, while attending boot camp, he had a seizure during a bivouac tour.  Since that time, the Veteran has endured monthly seizures.  He contends that service connection is warranted for his seizure disorder.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  The term "noted" denotes only such conditions as are recorded in examination reports.  History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1) (2010); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).  

Review of the Veteran's service treatment records note that the Veteran denied having epilepsy or "fits," on his June 1977 Screening Physical Examination for Army Recruitment.  Similarly, upon entry into service, the Veteran denied having or had epilepsy or fits on his original July 1977 report of medical history, and clinical evaluation of the Veteran's neurological function was normal, as reported on his July 1977 report of medical examination.  However, on a copy of his July 1977 report of medical history, it appears that the Veteran indicated he had previously or has epilepsy or fits.  Thereafter, in August 1977, a sick call note reports that the Veteran passed out and incurred muscle spasms.  He was requested to return the following morning for evaluation.  During the follow-up visit, it was noted that he had no history of seizures personally, but a strong family history of them with his sisters and other family members receiving treatment for seizures.  The Veteran reported experiencing twitching in his right shoulder and right arm, lasting two to three months occurring one to times per day.  After physical examination, the Veteran was diagnosed with probable seizure disorder.  The Veteran returned to sick call later on in the same month for another possible seizure.  He indicated that his arm and neck started jerking uncontrollably and twitching until he passed out.  He was diagnosed with a muscle spasm and returned to duty.  In September 1977, the Veteran was transported via ambulance to the emergency room of an Army hospital after incurring another seizure.  He was discharged that same day, but returned several days later after suffering from a seizure.  The Veteran continued to have recurrent seizures in November 1977, which resulted in multiple visits to sick call.  Later that same month, the Medical Board determined that the Veteran's seizure disorder existed prior to service, and he must be discharged on that basis.  According to the November 1977 Narrative Summary in conjunction with the Medical Board Proceedings, the Veteran stated that at the time of his examination, he was certain he had seizures prior to coming into the Army and that due to confusion in filing out his medical history, he did not make notation of that fact at the time.  He further added that his two sisters have seizures and in college, approximately two to three years ago, he endured an episode of seizure activity.  

Post service treatment records reflect continuing complaints and treatment for his seizure disorder.  In a March 1984 statement, a private physician notes that the Veteran was "released from the service because of his seizures."  Additionally, in a June 1988 statement, a private physician opines that the Veteran had at least two episodes of major generalized convulsive attacks, "having their onset while in the service."  As previously mentioned, it is the Veteran's contentions that he did not have a seizure disorder prior to service, rather, he incurred his seizures due to his active military service.  

Under the Veterans Claims Assistance Act of 2000, the Board finds that the Veteran meets the criteria for a medical examination to clarify both the nature and etiology of his claimed disability.  See 38 U.S.C.A. § 5103A (West 2002).  There remains some question as to whether the Veteran's current seizure disorder was incurred in or worsened due to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, further development of the evidence will be undertaken prior to our final adjudication of the Veteran's claim for service connection for a seizure disorder.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and obtain the names and addresses of all health care providers where he has received recent treatment for his seizure disorder.  After receiving this information and any necessary releases, the RO should contact the named medical providers and obtain copies of all related medical records (unless the identified records are already associated with the claims file).  

2.  Afford a VA examination to the Veteran to determine whether the Veteran's seizure disorder began in, or was aggravated by, his active military service.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review is accomplished. All appropriate testing should be undertaken in connection with the examination, and all neurological disabilities found to be present should be diagnosed.  

a.  The examiner should express an opinion as to whether the evidence is clear and unmistakable that a seizure disorder pre-existed his military service.  If it is determined that the disability existed prior to service, the examiner is requested to offer an opinion as to whether the evidence is clear and unmistakable that it was not aggravated during, or as a result of, his service.  If aggravation is found, the examiner should address whether the permanent increase in severity was due to the normal progression of the disorder, or whether such worsening constituted chronic aggravation of the disorder due to service.  (Note: aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.)

b.  If it is determined that the Veteran's disorder did not exist prior to service, the examiner should express an opinion as to whether it is as likely as not (a 50 percent probability or more) that the Veteran's currently diagnosed seizure disorder was incurred in service or related to active service.

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


